BERRY, J.
The offense is aggravated assault, and the punishment is a fine of $400 and 30 days in .jail.
There is copied.in the transcript various special charges offered by the appellant. These special charges fail to show that they were offered before the court’s main charge was read to the jury, and there are no bills of exceptions contained in the record showing this fact. In the absence of a showing to this effect, the action of the court in refusing such special charges will not be reviewed. Nichols v. State, 91 Tex. Cr. R. 277, 238 S. W. 232.
Appellant complains at the court’s action in refusing him a new trial on account of the misconduct of the jury. There is copied in the -transcript a paper that is styled the stenographer’s transcript of the testimony given by the jurors on the hearing of defendant’s motion for a new trial, but there is not attached to this testimony any certificate of the judge authenticating the same, and, in the! absence of such certificate, same will not be considered.
Bills 2 and 3 complain at the court’s action in permitting the private prosecutor to ask the defendant while on the witness stand certain questions on cross-examination. These bills fail to set out any facts which would enable this court to determine the question sought to be presented.
Bill No. 4 is in question and answer form, and for that reason will not be considered. Robbins v. State, 100 Tex. Cr. R. 592, 272 S. W. 176; Ham v. State (Tex. Cr. App.) 277 S. W. 653.
By bill of, exceptions No. 5, it is shown that counsel for the defendant asked the witness Johnson if he did not tell the defendant at the police station on the Monday following this fight that he did not even see the fight. The witness answered this question in the negative, whereupon the witness on redirect examination was permitted to testify as | to just what he did sa-y to the defendant at the station at the time inquired about by defendant’s counsel. The objection to this testimony was that same was a conclusion of the witness and simply his opinion. We think appellant’s objections to this testimony were properly overruled. He had gone into this conversation himself by making inquiry as to the same, and it was the right of th^ state to prove the conversation that actually took place. Article 811, Vernon’s C. C. P. 1916.
The other matters complained of, we think, present no reversible error, and, the evidence being entirely' sufficient to support the verdict, the judgment is in all things affirmed.
PER OURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.